187 Wis.2d 306 (1994)
522 N.W.2d 21
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Marc L. POLLAND, Attorney at Law.
No. 92-1044-D.
Supreme Court of Wisconsin.
Filed October 12, 1994.
PER CURIAM.
Attorney disciplinary proceeding; attorney's license revoked.
We review the recommendation of the referee that the license of Attorney Marc L. Polland to practice law in Wisconsin be revoked as discipline for professional misconduct. That misconduct resulted in his conviction in federal district court on November 15, 1991 of one count of conspiracy to possess cocaine with intent to distribute and one count of possession of cocaine with *307 intent to distribute. Upon those convictions, Attorney Polland was sentenced to two concurrent 121-month terms of incarceration and fined $9,000 and is currently incarcerated in Minnesota. We determine that the recommended license revocation is appropriate discipline to impose for that misconduct.
Attorney Polland was admitted to practice law in Wisconsin in 1971 and practiced in Milwaukee. He has not previously been the subject of an attorney disciplinary proceeding. On June 2, 1992, on the basis of his criminal conviction, the court summarily suspended his license to practice pending disposition of this proceeding.
The referee, Attorney John E. Shannon, Jr., concluded that the record of Attorney Polland's conviction constitutes conclusive evidence of his guilt of the crimes of which he was convicted, as provided in SCR 11.03(5).[1] The referee concluded further that the criminal acts of which he was convicted reflect adversely on Attorney Polland's honesty, trustworthiness and fitness as a lawyer. In addition to recommending the revocation of his license practice law, the referee recommended that Attorney Polland be required to pay the costs of the disciplinary proceeding, rejecting Attorney Polland's motion that the costs be waived.
IT IS ORDERED that the license of Marc L. Polland to practice law in Wisconsin is revoked, effective the date of this order.
*308 IT IS FURTHER ORDERED that within 60 days of the date of this order Marc L. Polland pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Marc L. Polland comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
NOTES
[1]  SCR 11.03 provides:

Suspension on conviction of crime.
. . .
(5) Proof of guilt. In any disciplinary proceeding instituted against an attorney based on a conviction, the certificate of his or her conviction shall be conclusive evidence of his or her guilt of the crime of which he or she was convicted.